DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/19/2022.  As directed by the amendment, claims 1, 5-8, 10-13 and 15-19 have been amended, claims 2-4, 20 and 21 have been cancelled, and claims 24 and 25 have been added. As such, claims 1, 5-19 and 22-25 are pending in the instant application.
The drawings still do not depict the lateral-inward beak offset of claim 15 or the upper range of claim 19, and now also claim 17 (i.e. curved inward/rounded beak formations but with no or almost no inward extension); the objection to the drawings is updated below.
Applicant has amended the claims to address some of the previous objections thereto; any claim objection not maintained below is withdrawn.
Applicant has amended claim 1 to more clearly describe what structure is to be considered to be a beak and claim 10 to have proper antecedent basis; the previous rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: pages 11-14 contain references to claims. Because the claims are subject to change throughout prosecution, this renders the specification indefinite. Applicant could amend all instances of “claim” on these pages to read “example” to address this rejection.  
Appropriate correction is required.

The amendment filed 8/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The amended material which is not supported by the original disclosure is as follows: page 11, subject matter/an embodiment was removed from lines 6-7. The removal of subject matter constitutes new matter because it materially alters the disclosure.
Applicant is required to reinstate the cancelled subject matter in the reply to this Office Action.

Claim Objections
Claims 1, 7, 10, 14, 19, 22 and 23 are objected to because of the following informalities:  
Claim 1, line 7 should have a semi-colon at the end
Claim 1, line 12 would be more clearly presented as “is longitudinally spaced”
Claim 1, line 16 would be more clearly presented as “another and spaced”
Regarding claim 7, it appears the claim could be presented more precisely/succinctly as “the range of about 45 percent to about 100 percent” instead of the large list of smaller alternative ranges (particularly in view of “about” meaning ±10% per instant page 6, lines 27-28, which makes the narrow ranges all overlap anyway)
Claim 10, lines 2-3 would be more clearly presented as “or”
Claim 14, lines 2 and 4 would be more clearly presented as “at least one of
Regarding claim 19, it appears the claim could be presented more precisely/succinctly as “the range of about 50 percent to less than 100 percent” instead of the large list of smaller alternative ranges (particularly in view of “about” meaning ±10% per instant page 6, lines 27-28, which makes the narrow ranges all overlap anyway)
Claim 22, lines 2 and 4 would be more clearly presented as “at least one of
Claim 23, lines 2 and 4 would be more clearly presented as “at least one of
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 , 17 and 19 (and thus their dependent claim 25), it is indeterminate how there can be beaks that are curved inward/rounded according to claim 1, but with no, almost no, or less than no (as covered by “equal to about said inner diameter” and “about 90/95 percent” due to “about” encompassing ±10% per the instant specification) inward extension, since, given the depiction of the beaks in instant Figs. 4 and 6, it appears that in order to form/constitute the beaks, some (non-insignificant) inward extension is present in/required by each beak.

Claim Interpretation
In light of the specification, “anterior” and “posterior” as used in the claims are understood only as designators for opposing longitudinal portions of the device, which may (e.g. Fig. 8) or may not (e.g. Fig. 7) correspond to in-use orientation relative to a patient (and where intended use/orientation does not differentiate portions in the absence of differentiating claim structure, anyway).
Per instant page 6, lines 27-28, “about” in the claims means +10% of the recited value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 3,169,529; hereinafter “Koenig”) in view of Yamazaki (JP 2010-178888; hereinafter “Yamazaki”).
Regarding claim 1, Koenig discloses a tracheal device (tracheostomy device 10) (Figs. 1, 2 and 4), said device comprising: 
a lumen (bore 16) having an inner diameter (Fig. 1) and central axis running longitudinally along the length of the lumen (Fig. 1); 
said lumen having a proximal portion (to the right in Fig. 1) and a distal portion (to the left in Fig. 1) opposite said proximal portion; and 
said distal portion having an anterior beak (one of the upper leaves 30, which are shaped like spoonbill beaks) that includes a distal tip of the anterior beak and a posterior beak (an opposing one of the lower leaves 30) having a distal tip of the posterior beak (see e.g. Fig. 1 modified, below);
said anterior beak having an exterior wall (facing up in Fig. 1) whereby said exterior wall has a configuration that is generally curved inward having a rounded shape (Fig. 1); 
said posterior beak having an exterior wall (facing down in Fig. 1) whereby said exterior wall has a configuration that is generally curved inward having a rounded shape (Fig. 1); and 
said distal tip of said anterior beak and said distal tip of said posterior beak are configured laterally inward toward one another at a predetermined distance laterally from each other so as to define a lateral-inward beak offset (see Fig. 1 modified below, and also Fig. 4).

    PNG
    media_image1.png
    259
    425
    media_image1.png
    Greyscale

Koenig is silent regarding the device being an endotracheal device, and Koenig is silent regarding wherein said distal tip of said anterior beak longitudinally extends distally at a predetermined distance distally from said distal tip of said posterior beak so as to define a longitudinal beak offset. However, Yamazaki teaches that it was known in the medical tube art before the effective filing date of the claimed invention to provide an endotracheal device (intubation tube 1) (Fig. 3; intubated into the trachea of the patient, for example, orally or nasally, para [0012]) with an anterior beak/protrusion (one of the lower tongue pieces 222) (Fig.8A) and a posterior beak/protrusion (an opposing upper tongue piece 222), wherein said distal tip of said anterior beak longitudinally extends distally at a predetermined distance distally from said distal tip of said posterior beak so as to define a longitudinal beak offset (see Fig. 8A modified, below). It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tube of Koenig to be an endotracheal device and to include wherein said distal tip of said anterior beak longitudinally extends distally at a predetermined distance distally from said distal tip of said posterior beak so as to define a longitudinal beak offset as taught by Yamazaki, in order to provide the predictable result of a tube that is configured to be introduced into the trachea without the need for an opening in sidewall of the trachea and which is overall angled/beveled at the distal end to provide a less traumatic/narrower tip for navigating the patient’s airways during installation.

    PNG
    media_image2.png
    243
    359
    media_image2.png
    Greyscale

Regarding claims 9 and 10, Koenig in view of Yamazaki teaches the endotracheal device of claim 1, wherein Yamazaki further educates Koenig to include a medical device or instrument (endoscope 2) (Yamazaki Fig. 8B) to be used in a medical kit that is one or more of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or obturator/wire device, as would have been obvious to an artisan before the effective filing date of the claimed invention to provide an endoscope that is particularly a fiberoptic bronchoscope in order to provide the predictable result of allowing for viewing of the lungs through the device, or to provide standard intubation/extubation aids.  
Regarding claims 11, 13, 14 and 23, Koenig in view of Yamazaki teaches the endotracheal device of claim 1, wherein Yamazaki further educates Koenig to include wherein: said lumen is configured to longitudinally traverse exterior and coaxially outside along a medical device or instrument (endoscope 2) (Yamazaki Fig. 8B), wherein said medical device or instrument comprises at least one of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or obturator/wire, as would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the lumen of modified Koenig was sized as claimed in order to predictably permit access of standard equipment to the lungs via the device and/or to guide the installation of the device.   
Regarding claim 12, Koenig in view of Yamazaki teaches the endotracheal device of claim 1, wherein modified Koenig further discloses wherein: said lumen is configured to longitudinally traverse coaxially inside a medical device or instrument (in as far the lumen is part of an elongated structure which doesn’t have any e.g. external adhesive or barbs, etc. and which is intended to be inserted into longitudinally into the airways of a patient, it is thus configured to longitudinally traverse coaxially inside any medical device or instrument that has a similar longitudinally extending space (i.e. one with a diameter larger than the maximum diameter of the elongated structure, and similar tubular shape to the device of modified Koenig), such that the lumen is considered to be configured as claimed).
Regarding claim 22, Koenig in view of Yamazaki teaches the endotracheal device of claim 12, but Koenig in view of Yamazaki is silent regarding wherein said medical device or instrument comprises at least one of any combination of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or obturator/wire. However, it would have been obvious to an artisan before the effective filing date of the claimed invention for said medical device or instrument to comprise at least one of the following: fiberoptic bronchoscope, airway exchange catheter, endotracheal tube introducer, or obturator/wire, in order to provide the predictable result of a breathing tube that is insertable into another device for delivery of air during insertion of the other device, so that the patient may breath during insertion of the other device.
Regarding claim 24, Koenig in view of Yamazaki teaches the endotracheal device of claim 1, wherein Koenig further discloses wherein said device comprises a material selected from one of the following: plastic, metal, polyvinyl chloride (PVC), silicone, stainless steel, polycarbonate, nylon, polymers, acetal polymers, or ceramics (tube which may be made of a relatively soft material, such as a plastic, col. 1, lines 62-63).

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Yamazaki as applied to claims 1, 9-13 and 24 above, and further in view of Niklason et al. (US 6,443,156 B1; hereinafter “Niklason”).
Regarding claim 25, Koenig in view of Yamazaki teaches the endotracheal device of claims 1, 9-13, and 24, but modified Koenig is silent regarding wherein said device further comprises: a second lumen having an inner diameter and central axis running longitudinally along the length of the second lumen and said second lumen is positioned adjacent to said first lumen; said lumen having a proximal portion and a distal portion opposite said proximal portion; and said second lumen having an aperture at said distal portion. However, Niklason demonstrates that it was well known in the endotracheal tube art before the effective filing date of the claimed invention for an endotracheal device (e.g. Fig. 3A) to include a first lumen (within tracheal tube 104) and a second lumen (within bronchial tube 102) having an inner diameter and central axis running longitudinally along the length of the second lumen and said second lumen is positioned adjacent to said first lumen (Figs. 3A-B); said lumen having a proximal portion (upper portion in Fig. 3A) and a distal portion (lower portion in Fig. 3A) opposite said proximal portion; and said second lumen having an aperture at said distal portion (Fig. 3A). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Koenig in view of Yamazaki to include a second lumen having an inner diameter and central axis running longitudinally along the length of the second lumen and said second lumen is positioned adjacent to said first lumen; said lumen having a proximal portion and a distal portion opposite said proximal portion; and said second lumen having an aperture at said distal portion as taught by Nilason, in order to provide the expected result of providing a device capable of separately ventilating both the left and right lungs (Niklason col. 1, lines 26-29).

Allowable Subject Matter
Claims 5-8, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Koenig and Yamazaki (and see also previously-cited Ching) teach beaks with relatively small longitudinal and/or lateral spaces between the distal tips; there is no teaching or motivation to space the tips by the larger distances recited by the indicated claims (and while retaining the curved inward/rounded shapes of instant claim 1), particularly the large longitudinal spacing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching medical tubes with beaks, including laterally and/or longitudinally spaced beaks: Chou (US 2001/0013344 A1); House (US 2013/0079755 A1); Inada (WO 2017/010201 A1); Yoon (US 5,752,970).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785